Title: To Thomas Jefferson from John Barnes, 10 August 1801
From: Barnes, John
To: Jefferson, Thomas


Sir
George Town (Potomac) 10th. Augst 1801.
I have already dispatched Original & duplicates each, of the inclosed letters & a/c in Philada. and transmitted duplicate thereof for your [government?].
—Some few days since both the plaisterers called on me, respecting their intended Journey. the small Man (for I do not recollect his Name) was very urgent to set out immediately ⅌ land. the other proposed—going ⅌ water to Richmond—in the course of last week I asked if they required any money in advance & to what amot. the former proposed $15 each. the latter replied he could do without any advance. I desired them to fix the time and boat, and to call on me the day before to receive my letter to Messrs. G & J—in Case they should go ⅌ water to Richmond, on Friday—the small man called to inform me, his Partner had engaged a Job & declined going. (which I very much questioned. supposing he wd: not do any such thing without acquainting me with his particular reasons, so a difference between them I presume and withal—I suspect, his Objections might arise from a dislike to the intended partner of the Journey, for, at both interviews this man appeared to be in liquor however—I told him if he should go by himself—I should require a security for the $15. to which he readily assented—and I expected he would have calld on saturday but I have not seen him—of this man I have but a very slender opinion as to his sobriety or promise.—
the other I look upon to be a prudent sedate man. and I cannot yet suppose he would be so deficient (if he realy declined going—) not to make me acquainted with his determination & reasons for postponing. or refusal of his engagement—in Case then, you should be disappointed in One or both, shall I look out, to engage any Other;—still, I think it not improbable, that the same small plaisterer—notwithstand:g he has not called with his security—may—(thro the want of him.) be on his way Journeying—towards Monticello—and still as likely his Companion—a decent looking man who Accompanied him the last time he called on me, if so (and a few days will determine so) it may confirm that a difference between him & his former Companion did exist.
I have this moment seen, Mr Rapin—who informs me—that Mr LeMaire is engaged to be here. early the insuing [mo]  Mr. Rapin writes to you ⅌ this days mail—
waiting your further Commands I am Sir your most obed. H Servt
John Barnes
inclosed Also—a packet recd from Mr Hanson.—
